Citation Nr: 1440179	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-00 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than March 2, 2011, for the transfer of Chapter 33 education benefits.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel













INTRODUCTION

The appellant is the spouse of a service member (active member of the United States Air Force Reserve) who was deemed eligible to receive Chapter 33 education benefits as of December 2010.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Buffalo, New York.  The appellant resides in the State of New Hampshire.    

The entire claims file was reviewed in this case, and there are no electronic records associated with the claim.  


FINDINGS OF FACT

1.  The appellant's spouse, as an active reservist with the U.S. Air Force Reserve, was deemed to be eligible for Chapter 33 Education Benefits in December 2010.  

2.  The service department verified the eligibility of the appellant to receive a transfer of her spouse's Chapter 33 Education Benefits in March 2011; earlier inquiries as to her eligibility were not confirmed by the service department.  

3.  The Board may not award benefits on the basis of equitable relief.


CONCLUSIONS OF LAW

1.  The appellant has no legal entitlement to Chapter 33 education benefits prior to March 2, 2011. 38 U.S.C.A § 3319; 38 C.F.R. §§ 21.9500-21.9770 (2013).  


2.  The Board is not a body which may award benefits on the basis of equitable relief on behalf of the Secretary of Veterans Affairs.  38 U.S.C.A. § 503(a); 38 C.F.R. § 2.7 (2013); Moffitt v. Brown, 10 Vet. App. 214, 225 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Resolution of a Claim as a Matter of Law

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the current claim of entitlement to an earlier effective date for the transfer of Chapter 33 education benefits, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Legal Criteria and Analysis

The appellant in this case is the spouse of an Air Force Reservist, and she is currently in receipt of Chapter 33 education benefits associated with her attendance at an undergraduate institution.  She was awarded 100 percent entitlement, based on her spouse's active reserve component service, in March 2011.  She contends, in essence, that her and her husband had filed an application to be an approved transferee of education benefits with the service department earlier than this, in January 2011, and that despite the fact that an error was accidently made on that application (causing the service department to not verify that her spouse could, in fact, transfer his education benefits to her), VA should award retroactive educational benefits to the date of this application (which coincided with her initial enrollment in an approved undergraduate program in January 2011).  

The appellant contends that she and her husband visited the education office at Westover Air Reserve Base in November 2010, and that they were informed at that time to submit an application to transfer benefits from the appellant's spouse to the appellant.  It is indicated that such an application was initially received by VA in January 2011, and the appellant did begin schooling during the same month.  In February 2011, however, in the course of processing the appellant's application for benefits, it was indicated that the service department did not approve a transfer of benefits from the appellant's spouse.  The application for a transfer of Chapter 33 benefits was thus denied by the RO.  The record indicates that in March 2011, the appellant filed a corrected application for benefits with VA (in the remarks section of said application, it is noted to be a "revised" application).  In March 2011, VA received word from the service department that the appellant had been approved for a transfer of Chapter 33 benefits, and such an award was made at the 100 percent rate effective to the date when the service department verified that a transfer of benefits was authorized.  This date, March 2, 2011, is several months after initial enrollment at the appellant's approved college (Granite State College in New Hampshire).  

The appellant has admitted to incorrectly filing an application ("missing a step") with the service department in January 2011.  It is noted that the appellant's spouse was informed of his eligibility (based on his active reservist status) in December 2010.  The appellant further notes that she made a corrective application to the service department in March 2011 (after being denied transfer of Chapter 33 benefits in February 2011), and as noted, at that time, the service department did verify that the appellant's spouse was eligible to transfer his benefits to her.  

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A, Chapter 33.  VA promulgated regulations to implement the change in law in March 2009 and the regulations are currently codified at 38 C.F.R. §§ 21.9500-21.9770 (2013).  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance under Chapter 33.  38 C.F.R. §§ 21.9550.  

An individual entitled to educational assistance under 38 U.S.C. Chapter 33 based on his or her own active duty service, and who is approved by a service department to transfer entitlement, may transfer up to a total of 36 months of his or her entitlement to a dependent (or among dependents).  38 C.F.R. § 21.9570.  An individual approved by his or her military department to transfer entitlement may do so only while serving as a member of the armed forces when the transfer is executed.  38 U.S.C.A. § 3319(f)(1); 38 C.F.R. § 21.9570(c).

An individual transferring entitlement under this section must: (i) Designate the dependent or dependents to whom such entitlement is being transferred; (ii) Designate the number of months of entitlement to be transferred to each dependent; and (iii) Specify the beginning date and ending date of the period for which the transfer is effective for each dependent.  VA will accept the transferor's designations as shown on any document signed by the transferor that shows this required information.  38 C.F.R. § 21.9570(d).

It is undisputed that the required information was not submitted to the service department with the initial application for a transfer of educational benefits in January 2011, and consequently, the Air Force was unable to verify that the appellant's spouse was entitled to transfer benefits to the appellant.  A VA attempt to administratively verify that the service department had authorized the transfer, dated in February 2011, includes an annotation that the "entitlement source does not exist."  When the application defect with the service department was rectified, in March 2011, the service department notified the appellant that they had approved the transfer of benefits to her effective in March 2011.  Consequently, as this was the date the service department approved the transfer of benefits from the appellant's spouse (the eligible service member), this is the date which VA used to assign eligibility to her.  

In summary, the service department has not been shown to have approved a request from the service member (appellant's spouse) for a transfer of educational benefits to the appellant until March 2011.  The service department's findings on such matters are conclusive and binding on VA, and thus, entitlement to an effective date earlier than March 2011 for the transfer of Chapter 33 benefits cannot be allowed as a matter of law. See Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In essence, the appellant has acknowledged her error in requesting service department approval of the transfer of Chapter 33 benefits when filing her claim in January 2011.  She fully acknowledges that the service department did not approve a transfer of benefit eligibility until March 2011; however, she has stated that, as a matter of fairness, VA should consider the earlier application for a transfer of benefits, dated in January 2011, as the effective date for the transfer.  The Board is not unsympathetic to the appellant in her contention; however, as noted, it is bound by regulation to accept the service department's verification of transfer eligibility as the appropriate date for the payment of benefits (i.e. March 2, 2011).  The appellant's argument in this case is a request for equitable relief, and unfortunately, neither the Board nor the U.S. Court of Appeals for Veterans Claims (Court) are bodies which may provide for equitable relief under any circumstances.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA' s exercise of 38 U.S.C.A. § 503(a) to provide equitable relief at his discretion).  That is, the Board cannot go above and beyond what is allowed by specific legislative or regulatory directives (i.e. legal mandates) in the award of benefits (e.g. as enumerated in the United States Code and Code of Federal Regulations).  As this is the case, equitable relief cannot be granted.

It is, however, pertinent to note that the Secretary of Veterans Affairs (Secretary) does have discretionary authority to grant equitable relief in certain circumstances. 38 U.S.C.A. § 503(a).  While, as noted above, the Board may not act for him in the exercise of such authority, the appellant may petition the Secretary directly for consideration of equitable relief with respect to her claim, and should she so choose, she is encouraged to do so at her earliest convenience.  See 38 C.F.R. § 2.7.





ORDER

Entitlement to an effective date earlier than March 2, 2011 for the transfer of Chapter 33 education benefits is denied.  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


